Citation Nr: 0709424	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The veteran served on active duty from February 1966 until 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the San Juan, Puerto Rico Regional Office (RO).  In 
December 2004, the Board denied the issue on appeal.  
However, in December 2005, the United States Court of Appeals 
for Veterans Claims vacated the Board's decision and remanded 
the case to the Board for consideration of lay statements.

The appellant's representative claims that the veteran's 
cause of death, ischemic cardiomyopathy, was caused by his 
exposure to herbicides.  Specifically, she contends that the 
veteran developed diabetes mellitus, Type II, as a result of 
his exposure to herbicides which in turn led to the 
cardiomyopathy.  In March 2007, the appellant's 
representative submitted a statement from an Endocrinologist 
stating that the veteran had diabetes mellitus, Type II, 
along with medical treatise supporting the theory that 
diabetes mellitus can lead to heart diseases such as 
cardiomyopathy.  The RO has not had the opportunity to review 
the additional evidence, nor has it had the opportunity to 
make the initial decision on what basically is a new theory 
of entitlement, that is that diabetes mellitus was service 
connected and contributed to cause death.  Under such 
circumstances, the Board finds that additional action is 
required by the RO prior to appellate consideration.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  
 
1.  The RO should make arrangements for the 
veteran's claims folder to be forwarded to a VA 
physician, who should thoroughly review 


those records to include the March 2007 statement 
from an endocrinologist and ascertain whether the 
veteran suffered from Diabetes Mellitus, Type 2 
prior to his death and, if so, whether it is at 
least as likely as not (fifty percent probability 
or more) that the diabetes either caused the 
veteran's heart disease, or, if not a direct cause, 
caused the heart disease to become more severe, or 
otherwise contributed substantially or materially 
to cause the veteran's death.  The claim's folder 
must be made available to and reviewed by the 
physician.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  The RO should consider the new evidence 
and new theory of entitlement advanced by the 
appellant's representative.  If any benefit sought 
on appeal remains denied, the appellant and her 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




